UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to PEOPLES BANCORP OF NORTH CAROLINA, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina 28658 (Address of principal executive offices) (Zip Code) (828) 464-5620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerate Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 5,589,056shares of common stock, outstanding at July 31, 2008. INDEX PART I. FINANCIAL INFORMATION PAGE(S) Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2008 (Unaudited) and December 31, 2007 3 Consolidated Statements of Earnings for the three months ended June 30, 2008 and 2007 (Unaudited), and for the six months ended June 30, 2008 and 2007 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three months ended June 30, 2008 and 2007 (Unaudited), and for the six months ended June 30, 2008 and 2007 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2008 and 2007 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-11 Item 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 12-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26-27 Item 5. Other Information 27 Item 6. Exhibits 27-28 Signatures 29 Certifications 30-32 Statements made in this Form 10-Q, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this Form 10-Q was prepared.These statements can be identified by the use of words like “expect,”“anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environments and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission, including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s annual report on Form 10-K for the year ended December 31, 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, Assets 2008 2007 (Unaudited) Cash and due from banks $ 24,290,917 26,108,437 Interest bearing deposits 1,429,735 1,539,190 Federal funds sold 2,621,000 2,152,000 Cash and cash equivalents 28,341,652 29,799,627 Investment securities available for sale 117,967,342 120,968,358 Other investments 6,752,809 6,433,947 Total securities 124,720,151 127,402,305 Loans 756,234,438 722,276,948 Less allowance for loan losses (9,641,646 ) (9,103,058 ) Net loans 746,592,792 713,173,890 Premises and equipment, net 18,191,488 18,234,393 Cash surrender value of life insurance 6,897,928 6,776,379 Accrued interest receivable and other assets 13,759,668 11,875,202 Total assets $ 938,503,679 907,261,796 Liabilities and Shareholders' Equity Deposits: Non-interest bearing demand $ 112,589,101 112,071,090 NOW, MMDA & savings 206,660,495 196,959,895 Time, $100,000 or more 223,454,154 203,499,504 Other time 179,858,045 181,108,214 Total deposits 722,561,795 693,638,703 Demand notes payable to U.S. Treasury 1,464,114 1,600,000 Securities sold under agreement to repurchase 27,623,175 27,583,263 FHLB borrowings 87,000,000 87,500,000 Junior subordinated debentures 20,619,000 20,619,000 Accrued interest payable and other liabilities 7,025,015 6,219,248 Total liabilities 866,293,099 837,160,214 Shareholders' equity: Preferred stock, no par value; authorized 5,000,000 shares; no shares issued and outstanding - - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,589,056 shares in 2008 and 5,624,234 shares in 2007 48,142,244 48,651,895 Retained earnings 22,176,749 19,741,876 Accumulated other comprehensive income 1,891,587 1,707,811 Total shareholders' equity 72,210,580 70,101,582 Total liabilities and shareholders' equity $ 938,503,679 907,261,796 See accompanying notes to consolidated financial statements. 3 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Earnings Three months ended Six months ended June 30, June 30, 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Interest and fees on loans $ 12,628,268 13,771,019 $ 25,672,732 27,371,208 Interest on federal funds sold 16,537 209,202 34,716 334,697 Interest on investment securities: U.S. Government agencies 1,105,614 1,130,857 2,239,703 2,260,936 States and political subdivisions 216,237 221,698 442,781 441,192 Other 105,783 112,993 235,206 237,962 Total interest income 14,072,439 15,445,769 28,625,138 30,645,995 Interest expense: NOW, MMDA & savings deposits 782,225 985,198 1,706,617 1,897,641 Time deposits 3,656,593 4,318,455 7,931,064 8,604,858 FHLB borrowings 884,124 893,523 1,830,785 1,817,013 Junior subordinated debentures 230,650 364,148 557,397 724,347 Other 146,117 173,193 353,749 297,471 Total interest expense 5,699,709 6,734,517 12,379,612 13,341,330 Net interest income 8,372,730 8,711,252 16,245,526 17,304,665 Provision for loans losses 681,000 634,000 1,072,000 957,000 Net interest income after provision for loan losses 7,691,730 8,077,252 15,173,526 16,347,665 Non-interest income: Service charges 1,256,640 1,023,105 2,403,483 1,935,673 Other service charges and fees 638,624 447,177 1,267,402 934,724 Loss on sale of securities - (194,402 ) - (194,402 ) Mortgage banking income 181,464 187,771 360,521 299,612 Insurance and brokerage commissions 119,633 130,907 226,374 231,564 Miscellaneous 605,441 544,082 1,150,542 1,053,353 Total non-interest income 2,801,802 2,138,640 5,408,322 4,260,524 Non-interest expense: Salaries and employee benefits 3,830,925 3,298,737 7,545,460 6,671,903 Occupancy 1,181,803 1,210,294 2,424,277 2,314,533 Other 2,100,710 1,670,833 4,074,066 3,214,474 Total non-interest expense 7,113,438 6,179,864 14,043,803 12,200,910 Earnings before income taxes 3,380,094 4,036,028 6,538,045 8,407,279 Income taxes 1,188,300 1,445,915 2,291,800 3,030,041 Net earnings $ 2,191,794 2,590,113 $ 4,246,245 5,377,238 Basic earnings per share $ 0.39 0.45 $ 0.76 0.94 Diluted earnings per share $ 0.39 0.44 $ 0.75 0.92 Cash dividends declared per share $ 0.12 0.09 $ 0.24 0.17 See accompanying notes to consolidated financial statements. 4 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income Three months ended Six months ended June 30, June 30, 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net earnings $ 2,191,794 2,590,113 4,246,245 5,377,238 Other comprehensive income (loss): Unrealized holding losses on securities available for sale (2,262,074 ) (1,648,535 ) (450,385 ) (1,756,930 ) Reclassification adjustment for losses on sales of securities available for sale included in net earnings - 194,402 - 194,402 Unrealized holding gains (losses) on derivative financial instruments qualifying as cash flow hedges (1,733,590 ) (315,185 ) 613,570 (192,174 ) Total other comprehensive income (loss), before income taxes (3,995,664 ) (1,769,318 ) 163,185 (1,754,702 ) Income tax expense (benefit) related to other comprehensive income: Unrealized holding losses on securities available for sale (881,078 ) (642,104 ) (175,425 ) (684,324 ) Reclassification adjustment for losses on sales of securities available for sale included in net earnings - 75,720 - 75,720 Unrealized holding gains (losses) on derivative financial instruments qualifying as cash flow hedges (733,765 ) (164,759 ) 154,834 (156,190 ) Total income tax benefit related to other comprehensive income (1,614,843 ) (731,143 ) (20,591 ) (764,794 ) Total other comprehensive income (loss), net of tax (2,380,821 ) (1,038,175 ) 183,776 (989,908 ) Total comprehensive income $ (189,027 ) 1,551,938 4,430,021 4,387,330 See accompanying notes to consolidated financial statements. 5 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Six months ended June 30, 2008 and 2007 2008 2007 (Unaudited) (Unaudited) Cash flows from operating activities: Net earnings $ 4,246,245 5,377,238 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, amortization and accretion 817,709 753,394 Provision for loan losses 1,072,000 957,000 Loss on sale of investments - 194,402 Loss on sale of premises and equipment 471 - Amortization of deferred gain on sale of premises - (11,842 ) Loss (gain) on sale of repossessed assets (41,207 ) 76,802 Stock compensation expense 5,633 2,418 Split-dollar life insurance expense 30,838 - Change in: Cash surrender value of life insurance (121,549 ) (119,191 ) Other assets (1,009,128 ) 644,637 Other liabilities 297,556 (126,925 ) Net cash provided by operating activities 5,298,568 7,747,933 Cash flows from investing activities: Purchases of investment securities available for sale (6,527,206 ) (5,685,477 ) Proceeds from calls and maturities of investment securities available for sale 9,125,278 4,048,527 Purchases of other investments (2,978,362 ) (2,461,900 ) Proceeds from sale of other investments 2,659,500 3,001,500 Net change in loans (35,595,297 ) (12,910,994 ) Purchases of premises and equipment (856,260 ) (2,411,325 ) Proceeds from sale of premises and equipment 33,545 - Proceeds from sale of repossessed assets 904,423 353,075 Net cash used by investing activities (33,234,379 ) (16,066,594 ) Cash flows from financing activities: Net change in deposits 28,923,092 20,283,942 Net change in demand notes payable to U.S. Treasury (135,886 ) (507,562 ) Net change in securities sold under agreement to repurchase 39,912 10,819,158 Proceeds from FHLB borrowings 68,600,000 134,300,000 Repayments of FHLB borrowings (69,100,000 ) (146,600,000 ) Proceeds from exercise of stock options 43,948 236,367 Common stock repurchased (548,775 ) (1,088,250 ) Cash paid in lieu of fractional shares - (3,354 ) Cash dividends paid (1,344,455 ) (976,264 ) Net cash provided by financing activities 26,477,836 16,464,037 Net change in cash and cash equivalent (1,457,975 ) 8,145,376 Cash and cash equivalents at beginning of period 29,799,627 21,500,318 Cash and cash equivalents at end of period $ 28,341,652 29,645,694 6 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows, continued Six months ended June 30, 2008 and 2007 2008 2007 (Unaudited) (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 12,659,535 13,230,576 Income taxes $ 2,019,000 2,974,000 Noncash investing and financing activities: Change in unrealized gain on investment securities available for sale, net of tax $ (274,960 ) (953,924 ) Change in unrealized gain (loss) on derivative financial instruments, net of tax $ 458,736 (35,984 ) Transfer of loans to other real estate and repossessions $ 1,440,353 420,424 Financed portion of sale of other real estate $ 335,959 - Reclassification of an investment from other assets to securities available for sale $ - 499,995 Reclassification of an investment from other investments to securities available for sale $ - 600,000 EITF 06-4 retained earnings reduction $ 466,917 - See accompanying notes to consolidated financial statements. 7 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (1) Summary of Significant Accounting Policies The consolidated financial statements include the financial statements of Peoples Bancorp of North Carolina, Inc. and its wholly owned subsidiary, Peoples Bank (the “Bank”), along with the Bank’s wholly owned subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. (collectively called the “Company”).All significant intercompany balances and transactions have been eliminated in consolidation. The consolidated financial statements in this report are unaudited.In the opinion of management, all adjustments (none of which were other than normal accruals) necessary for a fair presentation of the financial position and results of operations for the periods presented have been included.Management of the Company has made a number of estimates and assumptions relating to reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with generally accepted accounting principles.Actual results could differ from those estimates. The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Many of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in
